         Case 4:20-cv-00133-CDL Document 11 Filed 12/07/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 COLUMBUS DIVISION

AUGUST DEBRAVANT,                           *

        Plaintiff,                          *

vs.                                         *

ALL AMERICAN QUALITY FOODS,                 *         CASE NO. 4:20-CV-133 (CDL)
DONNA TOMPKINS, JOHN DOE, and
COLUMBUS CONSOLIDATED                       *
GOVERNMENT,
                                            *
        Defendants.
                                            *

                                      O R D E R

        An     employee      of    All     American     Quality       Foods,        while

accompanied       by    an   off-duty    Muscogee     County    Sheriff’s      deputy,

asked        August    Debravant,    who     was    shopping     at    one     of     All

American’s Food Depot stores with his service dog, to leave the

store because pets were prohibited inside the store.                         Debravant

alleges that his ejection from the store violated Title III of

the Americans With Disabilities Act (“ADA”), 42 U.S.C. §§ 12181

to 12189.        Debravant brings claims against All American Quality

Foods, Muscogee County Sheriff Donna Tompkins, and the Columbus

Consolidated          Government    (“CCG”).       Tompkins     and   CCG     filed     a

motion to dismiss the claims against them.                     As discussed below,

the motion (ECF No. 5) is granted.
         Case 4:20-cv-00133-CDL Document 11 Filed 12/07/20 Page 2 of 7



                            MOTION TO DISMISS STANDARD

        “To survive a motion to dismiss” under Federal Rule of

Civil Procedure 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’”                      Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)).           The complaint must include sufficient factual

allegations “to raise a right to relief above the speculative

level.”       Twombly, 550 U.S. at 555.               In other words, the factual

allegations must “raise a reasonable expectation that discovery

will reveal evidence of” the plaintiff’s claims.                              Id. at 556.

But “Rule 12(b)(6) does not permit dismissal of a well-pleaded

complaint simply because ‘it strikes a savvy judge that actual

proof    of    those    facts      is   improbable.’”          Watts    v.     Fla.   Int’l

Univ., 495 F.3d 1289, 1295 (11th Cir. 2007) (quoting Twombly,

550 U.S. at 556).

                                FACTUAL ALLEGATIONS

        Debravant and his dog Pooh Pooh went grocery shopping at

the   Food      Depot   on    May       23,   2018.      A     Food    Depot    employee,

accompanied by “an off-duty Sheriff from the Muscogee County

Sheriff’s       department,”        asked     Debravant        to     leave    the    store

because       pets   were    not    allowed.          Compl.    ¶ 10,    ECF    No.    1-2.

Debravant told the Food Depot employee and the deputy that Pooh

Pooh was a “service dog that he often used for companionship



                                              2
         Case 4:20-cv-00133-CDL Document 11 Filed 12/07/20 Page 3 of 7



after losing his wife.”             Id. ¶ 11.                   The Food Depot employee and

the   deputy      removed    Debravant                and       Pooh   Pooh    from   the   store.

Debravant        claims     that        as        a        result,      he     suffered      public

humiliation, stress, and embarrassment.                                Debravant asserts that

Pooh Pooh was a service animal within the meaning of the ADA.

                                         DISCUSSION

        Tompkins and CCG interpret Debravant’s Complaint to assert

the following claims against them: (1) claim under Title III of

the ADA, (2) state law claims against CCG and Tompkins in her

official     capacity       for     negligence,                   negligent       training,     and

intentional infliction of emotional distress, and (3) state law

claims     against        Tompkins           in           her    individual       capacity      for

negligence, negligent training, and intentional infliction of

emotional distress.          Tompkins and CCG move to dismiss all these

claims.     They also ask the Court to dismiss any claims against

“John     Doe,”    the     unidentified                   off-duty      deputy.       The     Court

addresses each claim in turn.

I.      Claim Under Title III of the ADA

        Title III of the ADA prohibits discrimination “on the basis

of disability in the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, or accommodations

of any place of public accommodation by any person who owns,

leases     (or     leases        to),        or           operates      a     place   of    public

accommodation.”             42     U.S.C.             §     12182(a)         (emphasis      added).



                                                      3
           Case 4:20-cv-00133-CDL Document 11 Filed 12/07/20 Page 4 of 7



Debravant does not allege that CCG or Tompkins owned, leased, or

operated the Food Depot.                Accordingly, under the plain language

of the statute, Debravant may not pursue Title III ADA claims

against CCG or Tompkins, even if he did adequately allege that

he    is       an    individual     with   a   disability     and    that     Food    Depot

unlawfully denied him access to its store.                        This claim against

Tompkins and CCG is dismissed.

II.    Claims Against CCG and Tompkins in her Official Capacity

       Debravant asserts state law claims against CCG and Tompkins

in her official capacity for negligence, negligent hiring, and

intentional infliction of emotional distress.                        CCG and Tompkins

argue that these claims are barred by sovereign immunity.                                The

Georgia Constitution extends sovereign immunity “to the state

and all of its departments and agencies.”                        Ga. Const. art. I,

§ 2,       ¶    IX(e).       This    sovereign     immunity      also     covers     county

sheriffs like Tompkins.                Gilbert v. Richardson, 452 S.E.2d 476,

484 (Ga. 1994).             And it extends to counties.             Id.    Under Georgia

law, the tort liability of CCG, a consolidation of the former

governments of Muscogee County and the City of Columbus, is the

same       as       tort   liability    applicable     to    counties.           Bowen    v.

Columbus,           349    S.E.2d   740,   741-42    (Ga.    1986)        (upholding     the

amendment to the Columbus charter stating that tort liability

“of    the      consolidated        government     shall    be   the      tort   liability

applicable to counties).               Debravant did not allege any facts to


                                               4
      Case 4:20-cv-00133-CDL Document 11 Filed 12/07/20 Page 5 of 7



suggest that CCG or the Muscogee County Sheriff waived sovereign

immunity     for    claims      like     the       ones       Debravant     asserts       here.

Accordingly,       sovereign      immunity          bars       Debravant’s        state    law

claims against CCG and Tompkins in her official capacity, and

those claims are dismissed.

III. Claims Against Tompkins in her Individual Capacity

     Debravant brings state law claims against Tompkins in her

individual     capacity         for    negligence,             negligent        hiring,    and

intentional infliction of emotional distress.                             He asserts that

Tompkins did not adequately supervise or train the unidentified

off-duty     deputy      who    helped    the       Food       Depot      employee      remove

Debravant and Pooh Pooh from the store.                            Tompkins argues that

she is entitled to official immunity on these claims.                              The Court

agrees.       Georgia      law    enforcement         officers           are    entitled    to

official     immunity      on     tort     claims         against        them     for     their

discretionary acts unless they acted “with actual malice or with

actual intent to cause injury.” Kidd v. Coates, 518 S.E.2d 124,

125 (Ga. 1999) (quoting Ga. Const. Art. 1, § 2, ¶ IX(d)). “The

phrase ‘actual intent to cause injury’ has been defined in a

tort context to mean ‘an actual intent to cause harm to the

plaintiff,    not     merely     an    intent        to       do   the    act    purportedly

resulting    in    the    claimed      injury.’           ”    Id.   (quoting      Frame     v.

Boatmen’s Bank, 782 S.W.2d 117, 121 (Mo. App. 1989)).




                                               5
       Case 4:20-cv-00133-CDL Document 11 Filed 12/07/20 Page 6 of 7



      Here, Debravant’s state law claims against Tompkins are for

inadequate     training     and     supervision.      These    functions        are

discretionary. Russell v. Barrett, 673 S.E.2d 623, 629 (Ga. Ct.

App. 2009) (finding that operation of a sheriff’s department,

including    the   training       and   supervision    of     deputies,    is     a

discretionary function).          Debravant did not allege any facts to

support a plausible claim that Tompkins acted with actual malice

or actual intent to injure him when she trained and supervised

the   unidentified   off-duty       deputy.    Accordingly,       Tompkins      is

entitled to official immunity on the individual capacity state

law claims against her.

IV.   Claims Against John Doe

      Finally, Debravant asserts claims against “John Doe,” an

“unidentified off duty member of the Sheriff Office” who was

working at Food Depot on May 23, 2018.             Compl. 1, ECF No. 1-2.

In a footnote, CCG and Tompkins argue that the claims against

“John Doe” should be dismissed because, in general, “fictitious-

party pleading is not permitted in federal court.”                  Richardson

v. Johnson, 598 F.3d 734, 738 (11th Cir. 2010).                    There is a

limited    exception:     when    the   “plaintiff’s    description       of    the

defendant is so specific” that the person can be identified for

service.     Id.   Here, Debravant contends that his description of

“John Doe” is sufficient because he alleges that “John Doe” is

the off-duty deputy who was working at Food Depot on May 23,


                                        6
         Case 4:20-cv-00133-CDL Document 11 Filed 12/07/20 Page 7 of 7



2018.     Thus, the identity of this deputy should not be difficult

to   ascertain.      Although    discovery    commenced    in   August   2020,

Debravant has not sought leave to amend his Complaint to add

“John Doe” as a party using his real name.                If Debravant does

not, within fourteen days of the date of this Order, seek leave

to amend his Complaint to substitute the real name for “John

Doe,” his claims against “John Doe” will be dismissed.

                                 CONCLUSION

        The motion to dismiss filed by Tompkins and CCG (ECF No. 5)

is granted.      All claims against Tompkins and CCG are dismissed.

The claims against All American Quality Foods/Food Depot remain

pending.

        IT IS SO ORDERED, this 7th day of December, 2020.

                                          s/Clay D. Land
                                          CLAY D. LAND
                                          U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA




                                      7
